Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 23, 1974 (the date on the clerk’s extract is August 12, 1974), convicting him of two counts of robbery in the second degree (Penal Law, § 160.10, subds 1, 2, par [a] [counts two and three of the indictment, respectively]), two counts of assault in the second degree (Penal Law, § 120.05, subds 2, 6 [counts five and six of the indictment, respectively]), and one count of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of assault in the second degree (under count six of the indictment) and grand larceny in the third degree, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this particular case, defendant could not have committed the crime of robbery in the second degree pursuant to section 160.10 (subd 2, par [a]) of the Penal Law, without also having committed, by the same conduct, (1) assault in the second degree, pursuant to subdivision 6 of section 120.05 of the Penal Law, and (2) grand larceny in the third degree. We have considered defendant’s remaining contentions and find them to be lacking in merit (see People v Crimmins, 36 NY2d 230). Suozzi, J. P., Gulotta, Shapiro and Margett, JJ., concur.